Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 1 of 10

(EAST BATON ROUGE PARISH .
Filed Jun 14, 2021 11:56 AM C cues
Deputy Clerk of Court

 

\ FAX Received Jun 07, 2024 7
49™ JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE
STATE OF LOUISIANA
CASE NO. 708443 DIV 26 DIV:

FAMILY VALUES RESOURCE INSTITUTE, INC.

VERSUS

THE STATE OF LOUISIANA, THROUGH THE DEPARMENT OF
CHILDREN AND FAMILY SERVICES,
AND
THE STATE OF LOUISIANA, THROUGH THE DIVISION OF ADMINISTRATION,
OFFICE OF STATE PROCUREMENT

FILED: —————————————————
DEPUTY CLERK

 

PETITION FOR DAMAGES
The petition of Family Values Resource Institute, Inc. (““FVRI”), a domestic non-profit
corporation whose domicile address is located within the Parish of East Baton Rouge, who files
this Petition for Damages, and respectfully represents as follows:
1.
Made Defendants herein are:
A. The State of Louisiana, Through the Department of Children and Family Services,
a Louisiana state agency (“DCFS”); and
B. The State of Louisiana, Through the Division of Administration, Office of State
Procurement, a Louisiana state agency (“State Procurement”).
2.
On or about July 1, 2012, FVRI and DCFS entered into a contract agreement for a period
of three years, FVRI’s contract with DCFS was extended from July 1, 2015 through February 29,
2016. The contract was then extended from March 1, 2016 through February 28, 2017, for the
amount of $531,556.00. However, on February 22, 2016, Dora Thomas, DCFS Program Manager,
informed FVRI that the contract between DCFS and FVRI would be terminated on February 29,

2016, and that the Alternative to Abortion funding was permanently ending.

Certified True and

Correct Copy East Baton Rouge Parish
CertID: 2021061400858 Deputy Clerk of Court

Generated Dale:
6/14/2021 12:51 PM

 

 

Arete ee ek we Mt i eet ee ee ele Pe A AA ee Re A
Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 2 of 10

3.
To the contrary, in February of 2016, FVRI’s contract was extended again from March },
2016 through June 30, 2016 for $176,400.00. This was said to be an emergency contract extension.
In March 2016, FVRI was informed that its award was being reduced from $176,400.00 to
$167,580.00.
4.
DCFS disallowed over $47,000.00 in reimbursement of funds expended by FVRI during
the emergency fund contract period beginning on March 1, 2016, and ending on June 30, 2016,
leaving FVRI no choice but to file a complaint with the Office of Administration seeking payment
of the expended funds.
\ 5.
On or about July 7, 2017, DCFS settled the matter with FVRI. The amount and terms are
not disclosed due to a confidentiality clause contained in the settlement agreement.
6.
After the settlement agreement, DCFS has consistently failed to timely reimburse FVRI
"for amounts expended, and unfairly and inequitably scrutinized FVRI submissions to the agency.
FVRI has reason to believe that no other contractors have endured the difficulties and hostility
that it has endured, while working with DCFS to provide a service that is desperately needed in
Louisiana communities. |
7.
Under its contract with FVRI in the year 2020, DCFS continued to arbitrarily disallow
reimbursement of funds expended by FVRI. This resulted in financial harm to FVRI.
8.
DCFS refuses to reimburse cons expended by FVRI for the contract period beginning July
1, 2020, ending September 30, 2020. The amount of reimbursement that is due and owing to
FVRI, but which has been denied by DCFS, is $

Certified True and

Correct Co East Baton Rouge Parish
CertlD: 2021061 igen Deputy Clerk of Court 6/14/2021 12:51 PM

tee Generaled Dale:

 
Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 3 of 10

9.

After the settlement agreement, DCFS made no substantive changes to its staff, allowing
those at DCFS who were embarrassed by the filing of FVRI’s complaint to retaliate against the
organization.

10.

DCEFS has systemically discriminated and/or retaliated against FVRI based on the race of
its leadership, which is all African-American (or Black), as well as the previous litigation DCFS
had to undergo with FVRI.

11.

On July 30, 2012, FVRI, after submitting a proposal to a DCFS Request for Proposal

(“RFP”), was notified by DCFS that it was selected for funding.
12.

Shortly thereafter a Caucasian run organization submitted a protest to FVRI’s selection.
DCFS issued a new RFP and selected the Caucasian run organization and FVRI for funding. The
Caucasian run organization received the vast amount of the funding.

13.

In October 2019, FVRI submitted a proposal in response to RFP #3000012998. On
December 30, 2019, FVRI received a letter from DCFS stating that The Desormeaux Foundation
had been selected to receive the funding award.

14,

FVRI and another applicant timely filed a protest. On February 21, 2020, the State Chief
Procurement Officer issued a decision remanding the matter back to DCFS, ordering a new
evaluation team to be selected to re-evaluate the proposals.

15.

In August 2020, DCFS issued a letter stating that Caring to Love Ministries and The

Desormeaux Foundation had been selected to receive the funding awards. FVRI appealed the

matter to no avail.

Certified True and

Correct Co Easi Baton Rouge Parish
CertlD: 2021061 ae o58 Deputy Clerk of Court 6/14/2021 12:51 PM

 

Generated Date:

 
 

Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 4 of 10

16.
FVRI has successfully administered grant funding through state grants for over 15 years.
DCFS has-no legal grounds or justification for its failure to include FVRI in the funding award.
17,

The Division of Administration, Office of State Procurement (“OSP”), is liable to FVRI
for failing to ensure that DCFS had proper procedures in place to ensure that the selection process
under RFP #3000012998 would be void of bias, retaliation, and/or discrimination. OSP had an
opportunity to remedy and/or ameliorate the faulty selection processes and procedures utilized by
DCFS on February 21, 2020, but failed to take such action. This caused harm to FVRI.

18.

As a direct and proximate result of the acts of Defendants, FVRI suffered:

a. Retaliation that caused FVRI to be arbitrarily excluded from being approved
for funding under RFP 43000012998; |

b. Racial bias and discrimination in violation of the United States Constitution
and the Louisiana State Constitution of 1974 that caused FVRI to be arbitrarily excluded
from being approved for funding under RFP #3000012998;

Cc. A violation of its constitutional rights undcr the United States Constitution
and the Louisiana State Constitution of 1974, by not affording FVRI the same substantive
and procedural due process protections under law as applicants and awardees owned by
Caucasians;

d. A violation of its constitutional rights under the United States Constitution
and the Louisiana State Constitution of 1974, by not affording FVRI protection under the
Equal Protection aspects of the law as were provided to applicants and awardces owned by
Caucasians;

é. Financial Harm by way of loss revenue, as well as the incurrence of
monetary expenses to protect the rights of FVRI, its officers and board members; and

— f. Emotional Distress of the operators and employees of FVRI.

Certified True and

Correct Copy East Baton Rouge Parish
CertID; 2021061 400858 Deputy Clerk of Court

 

Senerated Date:
6/14/2021 12:51 PM
Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 5 of 10

19.

Additionally, officers and board members of FVRI have suffered emotional distress as a
result of DCFS’ persistent discrimination, retaliation, and disparate treatment of the organization,
its officers, and its board members.

20.

At all relevant times, Defendants were acting under the color of law and under the authority

of the established government of the State of Louisiana.
21.

Given the actions of the Defendants herein, the Defendants are jointly and severally liable
unto FVRI for all damages owed to FVRI, including damages for any and all monetary losses
incurred by FVRI,

22.

Plaintiff further represents that venue is proper in this matter under La. C.C.P. arts. 73 and
74, as the harm that was caused to FVRI occurred in East Baton Rouge Parish and the Louisiana _
state agencies being sued herein are domiciled in East Baton Rouge Parish.

23.

Family Value Resource Institute, Inc. hereby reserves the right to proceed in suit against
any person, persons, or juridical entity who (that) may be deemed to have fault or liability for the
injuries and. damages sustained by Family Values Resource Institute, Inc. (as well as its officers

and board members) during and/or as a result of the acts of harm that are alleged herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Certified True and Generated Date:

Correct Co East Baton Rouge Parish
CenlD: 2021061 eee Deputy Clerk of Court 6/14/2021 12:51 PM

 
Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 6 of 10

WHEREFORE, Family Values Resources Institute, Inc. prays that the Defendants be
served with certified copies of this petition and duly cited to appear and answer same within the
delays allowed by law and after all due delays and legal proceedings be had, there be judgment
herein in favor of Plaintiff and against the Defendants in an amount reasonable for the injuries and
losses sustained by Plaintiff, including for all past, present, and future damages, together with legal
interest from date of judicial demand and for all costs incurred, and for all general and equitable

"relief, and for any and all orders of the Court necessary under the circumstances.

RESPECTFULLY, MITTED,

 

 

ASE SERVE: ;
t. | Department of Children and Michael L. Tyler, Bar Roll No. 29463
: * 2321 Drusilla Lane, Suite D
Thea yt Secuary Marketa Garner Baton Rouge, Louisiana 70809
e Telephone: (225) 922-4489 Ext. 228
ee Facsimile: (888) 841-8061
627 N. 4% Street F

E-mail: tylerfirm@gmail.com

eee Attorney for the Plaintiff

 
       

 

 

 

And

2, | Division of Administration By: é X =

° 2 = y :
Office of State Procurement 8550 U: J ne on, Par Roll Ne 30567
Through Commissioner Jay ur Plaza Blvd., Suite 702
Dardenne Baton Rouge, Louisiana 70809
Baton Rouge, LA 70802 Facsimile: (225) 612-6592
, E-mail: mj@lawfirmofmesabjefferson.com

Ane Attorney for the Plaintiff

3. Attorney Geaner ea!

Lour siana Da. oF Justice.
(S85 N. Std Street
‘Boren “Rouse, LA Bose

Certified True and Generated Date

Correct Co East Baton Rouge Parish
CertID: 2021061 a oese Deputy Clerk of Court 6/14/2021 12°51 PM

 
_ Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 7 of 10

AST BATON ROUGE PARISH Ad.

Filed Jun 14, 2021 11:68 AM c- ame 3
Deputy Clerk of Court

FAX .

Received Jun 07, 2021

 

19™ JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE
STATE OF LOUISIANA
CASE NO. | DIV:
FAMILY VALUES RESOURCE INSTITUTE, INC.

VERSUS

THE STATE OF LOUISIANA, THROUGH THE DEPARMENT OF
CHILDREN AND FAMILY SERVICES,
AND
THE STATE OF LOUISIANA, THROUGH THE DIVISION OF ADMINISTRATION,
OFFICE OF STATE PROCUREMENT
FILED:
DEPUTY CLERK

 

VERIFICATION
STATE OF LOUISIANA

PARISH OF EAST BATON ROUGE

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified in and for the State
of Louisiana, personally came and appeared Barbara J. Thomas, being the Executive Director of Family
Values Resource Institute, Inc., who, after first being duly sworn and deposed, stated that the allegations
contained in the above and foregoing Petition are true and correct, to the best of his knowledge, information

and belief.

an?

SWORN TO AND SUBSCRIBED before me, at Baton Rouge, Lovisiana, this Dtthot

(ume) , 20,94.

Barbara J/Thomas

 

bar Roll#= 30S j p

Certified True and Generated Date

Correct Co East Baton Rouge Parish
CertlD: 2021061 @00889 Deputy Clerk of Court 6/14/2021 12:51 PM

 
JlE

SERVICE COPY

UTICA AAA
D6815989
CITATION

FAMILY VALUES RESOURCE INSTITUTE, NUMBER C-708443 SEC. 26

INC.

(Plaintiff) 19% JUDICIAL DISTRICT COURT

VS PARISH OF EAST BATON ROUGE

THE STATE OF LOUISIANA, THROUGH STATE OF LOUISIANA

THE DEPARTMENT OF CHILDREN AND

FAMILY SERVICES, ET AL

(Defendant)

TO: DIVISION OF ADMINISTRATION OFFICE OF STATE PROCUREMENT
THROUGH COMMISSIONER JAY DARDENNE
1201 N. 3RD STREET
BATON ROUGE, LA 70802

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on JUNE 14, 2021.

sillblite, |

* 4

     
  
 

 

 

 

ORE RAIA,
Saas
Gp Militant SS
PS COS
Ei pep
Deputy Clerk of Court for
Doug Welborn, Clerk of Court
Requesting Attorney: TYLER, MICHAEL L
(225) 922-4489 EXT, 228
*The following documents are attached:
PETITION FOR DAMAGES, VERIFICATION
SERVICE INFORMATION:
Received on the day of ,20____ and on the day of 29 , served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at
DOMICTLIARY SERVICE: On the within named , by leaving the same at his domicile in this parish in the hands of

 

a person of suitable age and discretion residing in the said domicile at

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

DUE AND DILIGENT: Adter diligent search and inquiry, was unable to find the within named or his domicile, or anyone
legally authorized to represent hirn.
RETURNED: Parish of East Baton Rouge, this day of 20
SERVICE:$
MILEAGES Deputy Sheriff WED
TOTAL: §$ Parish of East Baton Rouge RECED
CITATION-2000 yun be?

Be SHERIFF'S OFFICE
gan SF
Case 3:21-cv-00415-JWD-RLB Document1-2 07/21/21 Page 9 of 10 JLS5

SERVICE COPY 2eCEIVED
JUN 2 1 2021 UTA A

D6815948
DCFS GENERAL COUNSEL
CITATION
FAMILY VALUES RESOURCE INSTITUTE, NUMBER C-708443 SEC. 26
INC.
(Plaintiff) 19% JUDICIAL DISTRICT COURT
VS PARISH OF EAST BATON ROUGE
THE STATE OF LOUISIANA, THROUGH STATE OF LOUISIANA
THE DEPARTMENT OF CHILDREN AND
FAMILY SERVICES, ET AL
(Defendant)

TO: THE DEPARTMENT OF CHILDREN AND FAMILY SERVICES
THROUGH SECRETARY MARKETA GARNER WALTERS
627 N. 4TH STREET
BATON ROUGE, LA 70802

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on JUNE 14, 2021.

ailltity,
hee Oe

  
   

oh) * ee
Finan

Deputy Clerk of Court for
Doug Welborn, Clerk of Court
Requesting Attorney: TYLER, MICHAEL L
(225) 922-4489 EXT. 228

*The following documents are attached:
PETITION FOR DAMAGES, VERIFICATION

 

 

 

SERVICE INFORMATION:
Received on the day of 20 and on the day of ,20 , served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

 

DOMICILIARY SERVICE: On the within named , by leaving the same at his domicile in this parish in the hands of
, a person of suitable age and discretion residing in the said domicile at .

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

DUE AND DILIGENT: After diligent search and inquiry, was unable to find the within named or his domicile, or anyone
legally authorized to represent him.
RETURNED: Parish of East Baton Rouge, this day of , 20
SERVICE-$
MILEAGES Deputy Sheriff
TOTAL: $ Parish of East Baton Rouge
CITATION-2000 RECEIVED
yal
's OFFICE
eB SHERIF
Case 3:21-cv-00415-JWD-RLB Document1-2 07/2943] ©4948 of 10 / J iG

  
    
 

SERVICE COPY
AUNT AI UTA A
D6815955
CITATION
FAMILY VALUES RESOURCE INSTITUTE, NUMBER C-708443 SEC, 26
INC,
(Plaintiff) 19% JUDICIAL DISTRICT COURT
vs PARISH OF EAST BATON ROUGE
THE STATE OF LOUISIANA, THROUGH STATE OF LOUISIANA
THE DEPARTMENT OF CHILDREN AND
FAMILY SERVICES, ET AL
(Defendant)

 

RECEIVED BY THE

TO: ATTORNEY GENERAL ATTORNEY GENERAL'S OFFICE
JEFF LANDRY, LOUISIANA DEPARTMENT OF JUSTICE parte. \p foi |2t-
1885 N. 3RD STREET

BATON ROUGE, LA 70809

 

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on JUNE 14, 2021.

 

we
Se WN
ini.

Deputy Clerk of Court for
Doug Welborn, Clerk of Court
Requesting Attorney: TYLER, MICHAEL L
(225) 922-4489 EXT. 228

*The following documents are attached:
PETITION FOR DAMAGES, VERIFICATION _
SERVICE INFORMATION:

 

 

20) and on the day of ,20 , served on the above named party as

Received on the day of
follows:
PERSONAL SERVICE: On the party herein named at

 

 

DOMICILIARY SERVICE: On the within named , by leaving the same at his domicile in this parish in the hands of
a person of suitable age and discretion residing in the said domicile at .

 

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

DUE AND DILIGENT: After diligent search and inquiry, was unable to find the within named or his domicile, or anyone

legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this day of , 20

SERVICE:S, sED

MILEAGES Deputy Sheriff gece

TOTAL: §& Parish of East Baton Rouge 1 | apr
CITATION-2000 5 ig FFic®

set?
